Citation Nr: 0835375	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 2, 1999 
for the grant of Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The appellant is the wife of the deceased veteran, who served 
on active duty from August 1943 to December 1946.  The 
veteran died in June 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

Originally, this matter came before the Board of Veterans' 
Appeals (Board) from an August 1996 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the appellant's reopened 
claim for improved death pension benefits on the basis that 
the appellant's countable annual income exceeded the 
statutory maximum annual income limits.

In March 1998, the Board issued a decision denying the 
appellant's claim, which she appealed to the United States 
Court of Appeals of Veterans Claims (formerly known as the 
U.S. Court of Veterans Appeals) (Court).  The appellant filed 
a pleading before the Court in May 1999 styled as a "Joint 
Motion for Remand" (Joint Motion), requesting that the Court 
vacate the Board's decision and remand the case to the Board 
for additional development and readjudication.  In a June 
1999 Order, the Court granted the Joint Motion and returned 
the case to the Board for action consistent with the Court's 
Order and the Joint Motion.

In January 2000, in compliance with the Court's Order, the 
Board remanded to the RO for further development the issue of 
whether the appellant's income exceeded the limit authorized 
by law for payment of death pension.  The Board also then 
observed that there appeared to be another claim pending 
before the RO as to entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151.  In a May 2001 rating 
decision, the RO denied service connection for cause of the 
veteran's death, noting that the veteran had no service-
connected disabilities at the time of death and that the 
evidence failed to show his death was related to service.  
Later, in a July 2002 rating decision, the RO denied DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  
Appellant perfected appeals to both rating decisions.

In June 2003, the Board remanded the issues of whether the 
appellant's annual countable income exceeds the limit 
authorized by law for payment of improved death pension 
benefits, entitlement to service connection for cause of the 
veteran's death, and entitlement to Dependency and Indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151 to the RO for 
further development.  While the case was in remand status, 
the RO granted entitlement to DIC under 38 C.F.R. § 1151, and 
denied benefits under Chapter 35.  The RO so informed the 
appellant in July 2004.  At that time, the appellant was also 
asked to tell the RO if the grant satisfied her appeal for 
service-connected death benefits and for the issue of whether 
the appellant's income exceeded the limit authorized by law 
for payment of death pension.  She was given 30 days to reply 
and was informed that if she was not satisfied with the RO 
decision, her appeal would be continued.  In July 2004 
statement, the appellant responded to that letter and 
indicated that she waived her 30 day response, and that 
further, she was satisfied with the decision for DIC under 
Section 1151 for service-connected death benefits.  

In August 2004, the appellant disagreed with the effective 
date of March 9, 1999 for the grant of Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  (West 
2002 & Supp. 2007).  In February 2007, the Board granted an 
effective date of March 2, 1999 for the award of DIC benefits 
pursuant to 38 U.S.C.A. § 1151 and denied education benefits 
under Chapter 35.  The appellant appealed to the Court.

In May 2008, the parties filed a Joint Motion For Remand In 
Part (Joint Motion).  By Order entered June 3, 2008, the 
Court granted this motion, partially vacated the Board's 
February 2007 decision, and remanded the case to the Board 
for compliance with the instructions in the Joint Motion.  It 
should be noted that the Court's Order and the Joint Motion 
misstate the Board's February 2007 decision as denying an 
earlier effective date for DIC.  Rather, the Board decision 
granted an earlier effective date of March 2, 1999.  As the 
Board granted an effective date of March 2, 1999 for the DIC 
benefits in its February 2007 decision, and as the Court did 
not vacate that action by the Board, the issue now before the 
Board is as stated above.  The Joint Motion specifically 
noted that the claim for education benefits denied by the 
Board in February 2007 is not subject to the appeal before 
the Court.  Therefore, the Board's decision as to that issue 
is final.


FINDINGS OF FACT

1.  The veteran died in June 1987.

2.  The appellant's 1987 application for DIC or pension did 
not indicate an intent to file a claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1151.

3.  The appellant's 1996 application for DIC or pension and 
accompanying statement did not indicate an intent to file a 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1151.

4.  The appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 was received on March 2, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 2, 1999 
for the award of DIC benefits pursuant to 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.150, 3.152, 3.153, 3.154, 
3.155, 3.201, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of DIC based on an original claim or a 
claim reopened after final disallowance will be the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Specifically, with 
respect to DIC due to death due to VA hospitalization or 
treatment, the effective date of the award is the first day 
of the month in which the veteran's death occurred if a claim 
is received within 1 year following the date of death; 
otherwise, date of receipt of claim.  If no such application 
is filed or could be construed to have been filed within one 
year after the veteran's death, then the effective date will 
be the date of receipt of the claim.  38 U.S.C.A. § 
5110(d)(1); 38 C.F.R. § 3.400(i)(2).

The record reflects that the veteran died in June 1987.  At 
the time of his death he was hospitalized at the Tuscaloosa 
VA Medical Center.  The appellant's initial application for 
DIC benefits was received at the RO in June 1987.  In July 
1987, she was granted death pension benefits, and the RO 
noted that the veteran's death was not related to a service-
connected disability or injury.  In June 1988, her death 
pension was amended to $0.00 based on a countable income that 
exceeded the maximum allowable under the law.  In July 1996, 
the appellant submitted a claim for DIC, and she was informed 
in August 1996 that the claim was denied.  The RO indicated 
that the evidence did not show that the veteran died of a 
service-connected disability and that the appellant's income 
exceeded the maximum allowable for death pension benefits.

In August 1996, the appellant submitted a statement to the RO 
disagreeing with the denial rendered that same month.  While 
the appellant pointed out in that letter that her husband 
died at a VA facility, there is nothing in that statement 
that refers to the cause of the veteran's death due to VA 
treatment.  Neither is any reference to death due to VA 
treatment reported in her October 1996 VA Form 9 or a 
December 1996 VA Form 21-4138.  In a letter dated in April 
1997, the RO acknowledged that the appellant had inquired by 
telephone regarding consideration of service connection for 
the cause of the veteran's death.  In December 1997, the RO 
denied service connection for the cause of the veteran's 
death, and informed the appellant that same month that the 
evidence did not show that a service-connected disability 
caused the veteran's death.  There was no mention of a claim 
for compensation due to VA hospitalization or treatment as 
the cause of the veteran's death.

On March 2, 1999, VA received a statement from the appellant 
regarding a decision of the Board on another matter in which 
she alleged that the veteran had been put on medication when 
hospitalized by VA prior to his death which contributed to 
his death.  Attached to that correspondence was a statement 
from a doctor opining that the medication contributed to the 
veteran's death.  This was accepted as a claim for benefits 
under 38 C.F.R. § 1151.

The appellant contends that she should be entitled to an 
effective date in either 1987 or 1996, for the grant of DIC 
under the provisions of 38 U.S.C.A. § 1151.  A review of the 
record shows that there is no evidence that the appellant 
submitted a claim for benefits specifically under § 1151 
prior to March 2, 1999.

The Joint Motion instructs the Board to apply 38 C.F.R. 
§ 3.154.  The regulation states:

VA may accept as a claim for benefits under 
38 U.S.C. § 1151 and § 3.361 any communication in 
writing indicating an intent to file a claim for 
disability compensation or dependency and indemnity 
compensation under the laws governing entitlement 
to veterans' benefits for disability or death due 
to VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, 
or compensated work therapy program, whether such 
communication is contained in a formal claim for 
pension, compensation, or dependency and indemnity 
compensation or in any other document.


The key word in § 3.154 is "intent."  The claimant must 
express an intent to file a claim for benefits due to death 
due to VA hospital care.  The purpose of Section 3.154 and 
the other regulations that govern the VA claims process is to 
establish the informal nature of the process.  There are no 
formal pleading requirements.  VA should recognize the 
claimant's intent to file for benefits under Section 1151 
whether that intent is manifested in a formal claim or in any 
other document.  Certainly, Section 3.154 does not eliminate 
a requirement to indicate intent, but rather outlines in what 
form that intent may be expressed.  The evidence shows that 
the appellant in this case did not express any intent to file 
for benefits on the basis of VA hospital care resulting in 
the veteran's death until March 2, 1999.

When VA is determining a potential claimant's intent to file 
a specific claim, VA must conduct a "sympathetic reading."  
Ingram v. Nicholson, 21 Vet. App. 232 (2007).  The Ingram 
Court explained, "Although there is no statutory or 
regulatory definition of 'sympathetic reading,' it is clear 
from the purpose of the doctrine that it includes a duty to 
apply some level of expertise in reading documents to 
recognize the existence of possible claims that an 
unsophisticated pro se claimant would not be expected to be 
able to articulate clearly."

In this case, the most sympathetic reading could not possibly 
divine an intent to claim benefits for death due to VA 
hospital care from either the 1987 claim or the 1996 claim.  
The 1987 claim consisted of VA Form 21-534 - Application For 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation, Where Applicable).  The cause of death 
was indicated as "unk" - presumably meaning unknown.  The 
appellant marked the "no" box when asked if she was 
claiming that the cause of death was due to service and also 
typed "unk."  Admittedly, VA cannot limit its review to the 
"four corners" of this document.  See Ingram, 21 Vet. App. 
at 257.  However, in her brief to the Court, the appellant 
overstates VA's duty by arguing that the veteran's medical 
records and the existing medical knowledge about Trambocor 
should have been enough for VA to make out a § 1151 claim.  
Ingraham imposes on VA a duty to "apply some level of 
expertise in reading documents to recognize the existence of 
possible claims."  It is not reasonable to interpret "some 
level of expertise" as the level of medical or 
pharmacological expertise necessary to recognize potentially 
dangerous drug administrations during VA hospital care.  
Except for evidence concerning the appellant's eligibility 
for a pension, the state of the record was the same at the 
time of the 1996 claim.  

The claim for benefits pursuant to § 1151 was not received 
within a year of the veteran's date of death, and thus the 
date of claim, and the correct effective date, is March 2, 
1999, when the above noted letter from the appellant was 
received.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(i)(2).

The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, an effective date of March 2, 
1999, and no earlier, for the grant of DIC benefits, under 
the provisions of 38 U.S.C.A. § 1151, is warranted.

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) and that the 
claimant is expected to provide.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's May 2003 letter describing the evidence needed to 
support the appellant's claim for DIC under 38 C.F.R, § 1151 
described the evidence necessary to substantiate that claim, 
and met all of the requirements noted above, including 
informing the appellant that she could submit evidence 
directly to VA.  This notification would also apply to the 
"downstream" issue of entitlement to an earlier effective 
date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  
Further, in August 2004, a letter was sent specifically 
addressing the earlier effective date issue, after the 
appellant disagreed with the effective date assigned for the 
grant of DIC.  In that letter, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate her claim including what is necessary 
to establish an effective date.  Therefore, the notice is 
found to be adequate in this case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 
& Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim.


ORDER

Entitlement to an effective date earlier than March 2, 1999 
for compensation under 38 U.S.C. § 1151 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


